DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 03/17/2021, 06/01/2021, 08/11/2021 have been considered by the examiner and made of record in the application file.

Priority
03.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
04.	The drawings were received on 03/17/2021.  These drawings are accepted.

Title
05.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
06.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

07.	Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to mathematical function, which amounts to an abstract idea, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Step 1: Claims 1 – 12 recite a method which recites a series of acts for mapping and obtaining values.  Thus, the claims are directed to a process, which is one of the statutory categories of invention.
	Claim 13 recites a non-transitory computer-readable storage medium comprising processors that perform the method of claim 1.  Thus, the claim is directed to a manufacture, which one of the statutory categories of invention.
	Claims 14 – 24 recite a hardware accelerator that comprises one or more processors.  Applicant’s specification positively recites that processors are physical, and thus the claims are directed to a machine, which is one of the statutory categories of invention.
	Claims 25 – 30 recite a neural network device that comprises a CPU and an NPU.  Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
	Step 2A, prong one: The independent claims, namely claim 1, recite the limitation of obtaining output values, which correspond to softmax values of input values.  This claimed limitation is a mathematical calculation in that input data values are subjected to a function to obtain output values.  Therefore, this claim limitation describes a purely mathematically calculated “statistic”.
	If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	Step 2A, prong two: The judicial exception is not integrated into a practical application.  In particular, the claim includes the additional limitations of: “loading a lookup table”, and mapping input data values to an index of the lookup table.
	With regard to the “loading a lookup table” claim limitation in claim 1, this limitation represents the environment in which the judicial exception is used, in that a table is used.  This element is thus a mere indication of the field of use or technological environment in which the judicial exception is performed.  This element is also insignificant extra-solution activity because it merely gathers data for use in producing the output data values.  This limitation therefore represents a field of use or mere data gathering that is necessary for use of the recited judicial exception.
	With regard to the “mapping” claim limitation in claim 1, this is just a precursor step for the obtaining output data values step, as the input values are simply mapped to an index of the lookup table.  This is nothing more than an attempt to generally link the use of the judicial exception to the particular field of lookup tables, by indicating that the claimed method is applied for the input values to an index in the lookup table.
	Claims 2 – 4 include the additional element of calculating differences between a maximum value and the other values.  This is part of the above identified abstract idea of performing a mathematical calculation to determine output data values from input data values.  Calculating and scaling the differences is simply a mathematical calculation and does not amount to significantly more than the abstract idea.
	Claims 5 – 8 recite that the lookup table stores additional information and that lookup tables are loaded based on determined values.  These are simply a series of steps for gathering data for the mathematical calculation that is performed.  Therefore these are insignificant extra-solutions activities that do not integrate the judicial exception into a practical application.
	Claims 9 and 10 recite additional steps of using a shift register to obtain the output data values, calculating a sum of the output data values, and obtaining additional data values based on the input data values.  These steps are all either part of the above identified abstract idea (mathematical calculation) or are steps for gathering data for the mathematical calculation.  Therefore the steps only introduce additional steps for mathematical calculations and are considered insignificant extra-solution activities that do not integrate the judicial exception into a practical application.
	Claims 11 and 12 recite the additional components of an NPU and a CPU.  These are generic computing components that are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.
	The rest of the dependent claims, 15 – 24 and 26 – 30, recite either the same or nearly the same claim limitations as those in claims 1 – 12.  These claims do not add anything beyond additional steps for the abstract idea (mathematical calculation) or generic computing components.
	Claim 25 additionally has a central processing unit and a neural processing unit that perform the claimed steps, as those in the other independent claims.  However, they are recited so generically (no details whatsoever are provided other than that they are processing units) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 
	Even when viewed in combination, the additional elements in these claims do no more than perform the process on generic computing components.  This does not provide an improvement to the computers and other technology that are recited in the claim.  Thus this claim cannon improve computer functionality or other technology.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Since the claims do not include any additional elements beyond those that were discussed with respect to Step 2A prong 2 that would recite limitations that amount to significantly more or that go beyond the judicial exception, the claims are deemed ineligible.

Claim Rejections - 35 USC § 102
08.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

09.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1 – 8, 11 – 21, and 24 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. “Hardware Implementation of Softmax Function Based on Piecewise LUT”, hereinafter “Dong”, as filed in the IDS on 08/11/2021.
	Consider claim 1, a method of a hardware accelerator, comprising:
	loading a lookup table (Section II C, a lookup table is stored that is used for the calculations);
	mapping each of input data values of input data to an index of indexes in the lookup table (Fig. 3; page 2 left-hand column, last two paragraphs; input data values are mapped to a lookup table by using an index of the lookup table) based on an input data distribution of the input data (Section II A, input data is preprocessed before it is input to a function);
	obtaining output data values corresponding to the input data values using the lookup table (Fig. 3; page 2, left-hand column, last paragraph; output data values are calculated based on the submitting of the input data values to the LUT),  wherein the output data values are proportional to corresponding softmax values of the input data values (Section II A, the equation, the output data values are obtained based on softmax function of the input data values).
	Consider claim 2, and as applied to claim 1, Dong discloses a method comprising:
	calculating differences between a maximum input data value of the input data and each of the input data values (Section II A, the maximum value of the input data is used to determine the difference between the input data values).
	Consider claim 3, and as applied to claim 2, Dong discloses a method comprising:
	directly mapping the differences to the indexes (Fig. 3; page 2, left-hand column, last paragraph; the mapping comprises directly mapping the differences to the indexes).
	Consider claim 4, and as applied to claim 2, Dong discloses a method comprising:
	scaling the differences and mapping the scaled differences to the indexes (Fig. 3; page 2, left-hand column, last paragraph; the mapping comprises directly mapping the differences to the indexes).
	Consider claim 5, and as applied to claim 1, Dong discloses a method comprising:
	the lookup table stores therein information associated with a reciprocal of an exponential function corresponding to the indexes (Equation 2, Fig. 3., the lookup table stores information including exponential functions and related data).
	Consider claim 6, and as applied to claim 5, Dong discloses a method comprising:
	the information associated with the reciprocal of the exponential function includes information associated with an integer corresponding to the reciprocal of the exponential function based on a number of bits for quantization of the output data values (Section II a, Section II B, Fig. 2, Fig. 3; an integer bit is used to represent the exponential function, such that bits are used for the determination of the output data from the input data).
	Consider claim 7, and as applied to claim 2, Dong discloses a method comprising:
	wherein the lookup table comprises a plurality of lookup tables (Fig. 2, Fig. 3, multiple lookup tables can be used);
	determining an index range based on a greatest difference of differences obtained through the calculating (Table I, Fig. 2; a range is determined for the index);
	loading one of the lookup tables based on the determined index range (Fig. 2, Fig. 3, the lookup table that corresponds to the range of the data is used).
	Consider claim 8, and as applied to claim 2, Dong discloses a method comprising:
	determining an index range based on a greatest difference of differences obtained through the calculating (Section II a, Section II B, Fig. 2, Fig. 3; a range for the index is determined based on the derived maximum input value);
	loading the lookup table generated in real time based on the determined index range (Section II a, Section II B, Fig. 2, Fig. 3; a lookup table is determined based on the range of an index);
	Consider claim 11, and as applied to claim 1, Dong discloses a method comprising:
	the hardware accelerator is a neural processing unit (NPU) (Section I, the softmax function is performed in a neural network).
	Consider claim 12, and as applied to claim 1, Dong discloses a method comprising:
	a central processing unit (CPU) configured to generate the lookup table (Fig. 4; a CPU is used for the lookup table processing).
	With respect to claim 13, claim 13 recites a non-transitory computer-readable storage medium that has one or more processors to perform the method of claim 1.  Therefore claim 13 recites the same limitations as claim, just with the addition of the medium.  Dong discloses the usage of computers and computer components to perform the methods described there.
	With respect to claims 14 – 25, the claims recite the same claims limitations as those in claims 1 – 12.  The only difference is that claims 14 – 25 recite a hardware accelerator, as opposed to claims 1 – 12 which recite a method of a hardware accelerator.  Therefore claims 14 – 25 are rejected under the same rational as claims 1 – 12 (respectively).
	Consider claim 25, Dong discloses a neural network device, comprising:
	a central processing unit (CPU) configured to generate a lookup table in which information associated with a reciprocal of an exponential function is stored (Section II a, Section II B, Fig. 2, Fig. 3; an integer bit is used to represent the exponential function, such that bits are used for the determination of the output data from the input data);
	a neural processing unit (NPU) configured to load the lookup table (Section I, the softmax function is performed in a neural network) and obtain output data values corresponding to input data values (Fig. 3; page 2, left-hand column, last paragraph; output data values are calculated based on the submitting of the input data values to the LUT);
	wherein the output data values are proportional to corresponding softmax values of the input data values (Section II A, the equation, the output data values are obtained based on softmax function of the input data values).
	Consider claim 26, and as applied to claim 25 above, Dong discloses a device comprising:
	the NPU is a hardware accelerator (Section I, the softmax function is performed in a neural network).
	Consider claim 27, and as applied to claim 25 above, Dong discloses a device comprising:
	the CPU is further configured to generate a neural network for classification of the input data values (Section I; a neural network is generated, which is used to perform the calculations on the input data values).
	Consider claim 28, and as applied to claim 25 above, Dong discloses a device comprising:
	the output data values are obtained as a result of computing a probability of which class the input data values correspond (Section II B; the output data values are determined based on the distribution of the input data values and the category that they belong to).
	Consider claim 29, and as applied to claim 25 above, Dong discloses a device comprising:
	the neural network for classification comprises a loss layer configured to compute a loss as an objective function for learning (Section I, Section II B; different layers are used for the processing of the input data values, such that a determination of the error of the results and the necessary costs is made);
	Consider claim 30, and as applied to claim 25 above, Dong discloses a device comprising:
	to scale differences between a maximum input data value of the input data values and each of the input data values, and map the scaled differences to indexes of the lookup table (Fig. 3; page 2, left-hand column, last paragraph; the mapping comprises directly mapping the differences to the indexes).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. “Hardware Implementation of Softmax Function Based on Piecewise LUT”, hereinafter “Dong”, in view of Xilinx “Using Look-Up Tables as Shift Registers”, hereinafter “Xilinx”, as filed in the IDS on 08/11/2021.
	Consider claim 9, and as applied to claim 1 above, Dong discloses the claimed invention except that shift registers are used.
	In the same field of endeavor, Xilinx discloses a method comprising:
	mapping a clock of a shift register to the indexes (page 225 first paragraph; a clock is mapped to a shift register for a look-up table);
	obtaining the output data values using the shift register(page 224 first paragraph, shift registers are used to determine output).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the usage of lookup tables as shift registers taught by Xilinx into the softmax calculations taught by Dong for the purpose of allowing additional types of processing of data to be used to generate output data values in a softmax function, which would allow for different and more advanced processing of the input data values.
	Claim 22 recites the claims claim limitations as claim 9 except that claim 22 recites a hardware accelerator as opposed to a method.  Therefore claim 22 is rejected under the same rationale as claim 9, as set forth above.

Potential Allowable Subject Matter
14.	Claims 10 and 23 are objected to as being dependent upon a rejected base claim, and also are rejected under 35 USC 101, as set forth above.  However, no prior art rejection stands for these claims, as they recite embodiments that are not found in the prior arts of record.

Reasons for the Indication of Allowable Subject Matter
15.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 10 and 23 in the instant application is because the prior arts of record do not teach or suggest mapping a calculated sum of the output data values to indexes to a compensation coefficient lookup table. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art Directed to State of Art
16.	Du et al. (“Efficient Softmax Hardware Architecture for Deep Neural Networks”) discloses a method of softmax layer that incorporates an exponential calculation unit that achieves higher accuracy of data.  Output data is derived from input data using a lookup table for the input data.

Conclusion
17.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 10, 2022